Citation Nr: 1829557	
Decision Date: 06/18/18    Archive Date: 07/02/18

DOCKET NO.  13-05 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chronic obstructive pulmonary disease prior to February 26, 2016.  

2.  Entitlement to an initial rating in excess of 30 percent for a psychiatric disorder prior to February 25, 2016, and in excess of 70 percent thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for tinnitus.  

4.  Entitlement to an initial compensable rating for bilateral hearing loss.  

5.  Entitlement to service connection for a right hand disorder.  

6.  Entitlement to service connection for diabetes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2016, the RO granted the Veteran's service connection claim for left ear hearing loss.  In May 2016, the Veteran was granted TDIU and a 100 percent schedular rating his COPD, both effective February 26, 2016.  The Veteran did not appeal his TDIU effective date.  Therefore, the issues of service connection for left ear hearing loss and TDIU, as well as entitlement to an increased rating as of February 26, 2016 for COPD, are no longer on appeal given that the Veteran was granted the full benefits sought on appeal for these respective issues.  See AB. Brown, 6 Vet. App. 35, 38 (1993); see also Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009).  

The Board notes that in February and June 2013, the Veteran submitted correspondences indicating his intent to withdraw his claims of service connection claim for diabetes and increased rating for tinnitus.  However, as the Board is dismissing the appeal due to the Veteran's death, the issue as to validity these withdraws is moot. 



FINDING OF FACT

On February 13, 2017, the Board was notified by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania, that the appellant died in February 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board notes that the dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  However, in this case, while the Veteran's surviving spouse did submit an application for dependency and indemnity compensation (DIC) benefits, she specifically indicated that she was not pursuing a claim for any accrued benefits.  

ORDER

The appeal is dismissed.




		
B.T. KNOPE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


